UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 4th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2015 Date of reporting period:May 31, 2015 Item 1. Reports to Stockholders. Reinhart Mid Cap Private Market Value Fund Investor Class Shares – RPMMX Advisor Class Shares – RPMVX Annual Report www.ReinhartFunds.com May 31, 2015 Reinhart Mid Cap Private Market Value Fund (Unaudited) July 2, 2015 Fellow Shareholders, The Reinhart Mid Cap Private Market Value Fund – Advisor Class gained +7.03% for the 12-month period ending May 31, 2015.This date also marks the three-year anniversary (inception date June 1, 2012) of the Fund which has generated an annualized return since inception of +17.34%.Although investment performance has been positive, these returns fall below the Morningstar Mid-Cap Value category average.Over the trailing 12-month period, the Fund lagged this peer group by -1.51%.The Fund’s primary benchmark, the Russell Midcap® Value Index, returned +10.09% for the same 12-month period ending May 31, 2015. 1 Year 3 Year Since Inception(1) Advisor Class 7.03% 17.34% 17.34% Russell Mid Cap Value Index 10.09% 21.61% 21.61% Morningstar Mid Cap Value Index 8.54% 19.69% 19.69% Investor Class 6.72% 17.05% 17.05% Russell Mid Cap Value Index 10.09% 21.61% 21.61% Morningstar Mid Cap Value Index 8.54% 19.69% 19.69% June 1, 2012 Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted. Advisor Class Gross Expense Ratio – 1.76% Investor Class Gross Expense Ratio – 2.01% Given the conservative nature of the Private Market Value (“PMV”) philosophy, this result is not too surprising.We believe a lower risk profile is prudent given extended equity valuations; the portfolio reflects this with a beta of 0.89 as calculated by Morningstar for the 3-year period ending May 31, 2015.In addition, companies within the Fund generated an average return on invested capital (“ROIC”) of 10% versus the 7% category average (see Morningstar portfolio data1), another indicator of quality and franchise stability.Our research process and private market value methodology suggest the investment opportunity set is somewhat limited, so we have erred on the side of caution. The Fund continues to take profits and has already trimmed back 16 positions this calendar year.We also completely sold four holdings, Exelis, Inc., PetSmart, Inc., Kroger Company and Vectren, Corp., which traded above our estimate of PMV.This disciplined approach helps us manage the risk/reward equation for shareholders, and has created capital to redeploy in new investment opportunities.Thus we continue researching neglected or misunderstood companies to find stocks which trade at 30% or greater discounts to PMV.However, with 2015 representing the seventh year of a bull market, this quest for value has become more challenging and our standards for quality and level of selectivity remain high. 1 Morningstar portfolio data can be obtained at www.morningstar.com 1 Reinhart Mid Cap Private Market Value Fund (Unaudited) As for the Fund’s performance, there have been several positive and negative highlights during the past twelve months.Strong contributions from the Technology sector, including Cognizant Technology Solutions Corporation and DST Systems, Inc., added approximately +2.3% of relative performance above the Russell Midcap Value Index for the year ended May 31, 2015.Consumer stock selection contributed another +1.6% to relative performance.The best individual stock in the Fund during this period was Exelis Inc., a defense company that added +1.1% to performance.The stock was acquired by Harris Corporation in the first quarter of 2015 at a 35% premium to its prior day closing price.We believe this transaction, which represents the Fund’s ninth buyout in three years, is another testament to the validity of private market value research. On the negative side, the Fund’s underweight in the Health Care sector cost shareholders -1.5% on a relative basis, while our Energy sector overweight, including stocks such as Whiting Petroleum Corporation and Denbury Resources, Inc., impacted returns by -3.4%.Although the global price of oil has rallied over +10% in 2015, many energy stocks still trade near three-year lows.We remain committed to this sector and believe the companies we own in the portfolio are under-valued based on the net asset value of their long-term energy reserves.The industry environment may improve as oil companies limit supply through spending cutbacks, and we expect to see consolidation via merger and acquisition activity going forward. Although bottom-up stock selection was a positive factor for the twelve months ended May 31, 2015, the Fund’s focus on stocks which are out-of-the-limelight has yet to pay off in a meaningful way.In an environment that is increasingly ETF-driven with passive strategies, investors are chasing market performance and capital flows have rewarded index-centric stocks.But this perpetuating cycle has led to a divergence in valuations and created significant opportunities for managers who pursue active share.Our research team is taking advantage of this potential mispricing in the market, and we believe the Fund’s holdings offer attractive relative value especially when compared to the Russell Midcap Value Index. We are pleased to see most of our companies executing their business models to increase shareholder value.Many of our holdings raised their financial outlook for 2015, some are monetizing non-core assets, while still others have restructured under-performing business units.As a result, we believe these actions are improving Fund performance from the bottom-up in 2015. Thank you again for your investment in the Reinhart Mid Cap Private Market Value Fund. Our research team will continue working diligently to identify attractive investment opportunities in the U.S. midcap universe, while seeking to minimize risk in a changing global economy. Sincerely, Brent Jesko, MBA Senior Portfolio Manager, Reinhart Partners Inc. 2 Reinhart Mid Cap Private Market Value Fund Must be preceded or accompanied by a prospectus. Past performance is not a guarantee of future results. Mutual fund investing involves risk.Principal loss is possible.Investing in medium-sized companies involves greater risk than those associated with investing in large company stocks, such as business risk, significant stock price fluctuations and illiquidity. Opinions expressed are those of the fund manager and are subject to change, are not guaranteed and should not be considered a recommendation to buy or sell any security. Morningstar Mid-Cap Value category: a peer group of portfolios which focus on a mix of small-, mid-, and large-cap stocks. All look for U.S. stocks that are less expensive or growing more slowly than the market. The U.S. mid-cap range for market capitalization typically falls between $1 billion-$8 billion and represents 20% of the total capitalization of the U.S. equity market. Value is defined based on low valuations (low price ratios and high dividend yields) and slow growth (low growth rates for earnings, sales, book value, and cash flow). Russell Midcap Value Index: an unmanaged index which measures the performance of mid-sized U.S. companies classified by Russell as ‘value’. Return on Invested Capital: the amount of net income returned as a percentage of total capital. ROIC measures a corporation’s profitability by revealing how much profit a company generates with the money its shareholders and bondholders have invested. Beta: a measure of the volatility, or systematic risk, of a portfolio in comparison to its peer group. Active Share: measures the percentage of stock holdings in a manager’s portfolio that differ from the benchmark index. An investment cannot be made directly to an index. Fund holdings and sector allocations are subject to change at any time and should not be considered recommendations to buy or sell any security.Please refer to the Schedule of Investments in this report for a complete list of fund holdings. © 2015 Morningstar, Inc. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; (3) does not constitute investment advice offered by Morningstar; and (4) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. Past performance is no guarantee of future results. Quasar Distributors, LLC, Distributor. 3 Reinhart Mid Cap Private Market Value Fund Value of $10,000 Investment (Unaudited) The chart assumes an initial investment of $10,000. Performance reflects waivers of fee and operating expenses in effect. In the absence of such waivers, total return would be reduced. Past performance is not predictive of future performance. Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions. The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Annualized Rates of Return as of May 31, 2015 1-Year Since Inception(1) Investor Class 6.72% 17.05% Advisor Class 7.03% 17.34% Russell Midcap Value Index(2) 10.09% 21.61% June 1, 2012. The Russell Midcap Value Index measures the performance of those Russell Midcap companies with lower price-to-book ratios and lower forecasted growth values. 4 Reinhart Mid Cap Private Market Value Fund Expense Example (Unaudited) May 31, 2015 As a shareholder of the Fund, you incur ongoing costs, including management fees; distribution (12b-1) fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (December 1, 2014 – May 31, 2015). ACTUAL EXPENSES For each class, the first line of the table provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES For each class, the second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs may have been higher. Expenses Paid Beginning Account Ending Account During Period(1) Value (12/1/2014) Value (5/31/2015) (12/1/2014 to 5/31/2015) Investor Class Actual(2) Investor Class Hypothetical (5% annual return before expenses) Advisor Class Actual(2) Advisor Class Hypothetical (5% annual return before expenses) Expenses are equal to the Fund’s annualized expense ratio for most recent six-month period of 1.35% and 1.10% for the Investor Class and Advisor Class, respectively, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. Based on the actual returns for the six-month period ended May 31, 2015 of 5.11% and 5.27% for the Investor Class and Advisor Class, respectively. 5 Reinhart Mid Cap Private Market Value Fund Allocation of Portfolio Net Assets (Unaudited) May 31, 2015 (% of Net Assets) Top Ten Equity Holdings (Unaudited) May 31, 2015 (% of net assets) BOK Financial % Babcock & Wilcox % Discovery Communications, Class A % Fifth Third Bancorp % Franklin Resources % White Mountains Insurance Group % Clean Harbors % Valmont Industries % Huntington Ingalls Industries % Whiting Petroleum % 6 Reinhart Mid Cap Private Market Value Fund Schedule of Investments May 31, 2015 Description Shares Value COMMON STOCKS – 93.1% Consumer Discretionary – 8.4% Dick’s Sporting Goods $ Discovery Communications, Class A* Fossil Group* Whirlpool Consumer Staples – 2.0% Ingredion Energy – 8.8% Cameron International* Denbury Resources Range Resources Whiting Petroleum* Financials# – 30.7% American Financial Group BOK Financial Citizens Financial Group Corrections Corporation of America – REIT Eaton Vance Fifth Third Bancorp Franklin Resources Investors Bancorp Jones Lang LaSalle Markel* Plum Creek Timber – REIT Ryman Hospitality Properties – REIT White Mountains Insurance Group Health Care – 5.0% HealthSouth Hologic* Universal Health Services, Class B Industrials – 17.5% ADT Babcock & Wilcox See Notes to the Financial Statements 7 Reinhart Mid Cap Private Market Value Fund Schedule of Investments – Continued May 31, 2015 Description Shares Value COMMON STOCKS – 93.1% Industrials – 17.5% (Continued) Clean Harbors* $ Expeditors International of Washington Huntington Ingalls Industries Orbital ATK Valmont Industries Information Technology – 8.3% Cognizant Technology Solutions, Class A* DST Systems F5 Networks* Synopsys* Materials – 4.2% AptarGroup Ashland Utilities – 8.2% AGL Resources Entergy PPL Public Service Enterprise Group Total Common Stocks (Cost $92,648,946) SHORT-TERM INVESTMENT – 8.3% Invesco Treasury Portfolio, Institutional Class 0.02%^ (Cost $9,015,237) Total Investments – 101.4% (Cost $101,664,183) Other Assets and Liabilities, Net – (1.4)% ) Total Net Assets – 100.0% $ * Non-income producing security. # As of May 31, 2015, the Fund had a significant portion of its assets invested in this sector. See Note 8 in the Notes to the Financial Statements. ^ Variable rate security – The rate shown is the annualized seven-day effective yield as of May 31, 2015. REIT – Real Estate Investment Trust See Notes to the Financial Statements 8 Reinhart Mid Cap Private Market Value Fund Statement of Assets and Liabilities May 31, 2015 ASSETS: Investments, at value (Cost $101,664,183) $ Dividends & interest receivable Receivable for capital shares sold Prepaid expenses Total assets LIABILITIES: Payable for investment securities purchased Payable to investment adviser Accrued distribution fees Payable for fund administration & accounting fees Payable for compliance fees Payable for transfer agent fees & expenses Payable for custody fees Payable for capital shares redeemed Payable for trustee fees Accrued other fees Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated undistributed net investment income Accumulated undistributed net realized gain on investments Net unrealized appreciation on investments Net Assets $ Investor Class Advisor Class Net Assets $ $ Shares issued and outstanding(1) Net asset value, redemption price and offering price per share $ $ Unlimited shares authorized without par value. See Notes to the Financial Statements 9 Reinhart Mid Cap Private Market Value Fund Statement of Operations For the Year Ended May 31, 2015 INVESTMENT INCOME: Dividend income $ Interest income Total investment income EXPENSES: Investment adviser fees (See Note 4) Fund administration & accounting fees (See Note 4) Transfer agent fees (See Note 4) Distribution fees – Investor Class (See Note 5) Federal & state registration fees Audit fees Compliance fees (See Note 4) Custody fees (See Note 4) Legal fees Trustee fees (See Note 4) Postage & printing fees Other Total expenses before reimbursement/waiver Less: reimbursement/waiver from investment adviser (See Note 4) ) Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN ON INVESTMENTS: Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See Notes to the Financial Statements 10 Reinhart Mid Cap Private Market Value Fund Statements of Changes in Net Assets Year Ended Year Ended May 31, 2015 May 31, 2014 OPERATIONS: Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Investor Class: Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) ) Increase in net assets from Investor Class transactions Advisor Class: Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) ) Increase in net assets from Advisor Class transactions Net increase in net assets resulting form capital share transactions DISTRIBUTIONS TO SHAREHOLDERS: From net investment income: Investor Class ) ) Advisor Class ) ) From net realized gains: Investor Class ) ) Advisor Class ) ) Total distributions to shareholders ) ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of year End of year, including accumulated undistributed net investment income of $77,908 and $93,296, respectively $ $ See Notes to the Financial Statements 11 Reinhart Mid Cap Private Market Value Fund Financial Highlights For a Fund share outstanding throughout the year. Year Ended Year Ended Year Ended May 31, 2015 May 31, 2014 May 31, 2013 Investor Class PER SHARE DATA: Net asset value, beginning of year $ $ $ INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS FROM: Net investment income ) ) ) Net realized gains ) ) — Total distributions ) ) ) Net asset value, end of year $ $ $ TOTAL RETURN % % % SUPPLEMENTAL DATA AND RATIOS: Net assets, end of year (in millions) $ $ $ Ratio of expenses to average net assets: Before expense reimbursement/waiver % % % After expense reimbursement/waiver % % % Ratio of net investment income (loss) to average net assets: Before expense reimbursement/waiver )% )% )% After expense reimbursement/waiver % % % Portfolio turnover rate 55
